Citation Nr: 0401641	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  99-13 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Whether the rating reduction for Hodgkin's disease from 100 
percent to 30 percent disabling was proper.



WITNESSES AT HEARING ON APPEAL

The veteran, her husband, and her mother



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1995 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating action issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The Board remanded this case back 
to the RO for further development in November 2000 and April 
2003.

The Board also notes that, in an October 2000 rating 
decision, the RO further reduced the evaluation for the 
veteran's Hodgkin's disease from 30 percent to zero percent, 
effective from January 2001.  The veteran, however, did not 
appeal that particular reduction.  Accordingly, only the 
prior reduction from 100 percent to 30 percent will be 
addressed in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  The RO's decision to reduce the veteran's evaluation for 
Hodgkin's disease from 100 percent to 30 percent was 
supported by evidence contained in the record at the time of 
the reduction and was made in compliance with applicable due 
process laws and regulations.


CONCLUSION OF LAW

The RO's decision to reduce the veteran's evaluation for 
Hodgkin's disease from 100 percent to 30 percent was proper.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.159, 3.344, 4.1, 4.7 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Notably, there is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date, and the RO has afforded the 
veteran multiple VA examinations addressing her service-
connected Hodgkin's disease.

VA's duty to notify the veteran of the evidence necessary to 
substantiate her claim has also been met, as the RO informed 
her of the need for such evidence in an April 2003 letter and 
a July 2003 Supplemental Statement of the Case.  See 
38 U.S.C.A. § 5103.  These issuances include the provisions 
of 38 C.F.R. § 3.159 and a description of the relative duties 
of VA and the veteran in obtaining relevant evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  

The Board initially notes that, at the time of the reduction 
at issue, a 100 percent evaluation had been in effect for 
Hodgkin's disease since March 20, 1997.  The 100 percent 
evaluation, which was assigned in a June 1997 rating 
decision, was based on service medical records showing in-
service chemotherapy for this disorder and further VA 
outpatient treatment in May 1997.

In a March 1998 rating action, the RO proposed reducing the 
evaluation for the veteran's Hodgkin's disease from 100 
percent to 10 percent.  The RO based this proposal on the 
report of a February 1998 VA lymphatic disorders examination 
revealing that, while the veteran's post-treatment course had 
been complicated by a restrictive lung defect, her Hodgkin's 
disease was in remission.  During the examination, the 
veteran complained of frequent respiratory tract infections, 
and the examination did reveal some numbness to pinprick over 
the apparent surgical field, "likely the result of some 
inadvertent nerve damage during either the chest tube 
placement or the open lung biopsy."  Pulmonary function 
testing conducted in conjunction with this examination 
revealed forced expiratory volume in one second (FEV-1) of 85 
percent of predicted value, the ratio of FEV-1 to forced 
vital capacity (FEV-1/FVC) of 81 percent, and diffusion 
capacity of the lung for carbon monoxide (DLCO(SB)) of 68 
percent of predicted value.

The RO notified the veteran of the proposed reduction in 
March 1998.  In this letter, the veteran was informed that a 
reduction in her disability evaluation had been proposed, 
that she had the right to submit additional evidence and 
appear for a hearing, and that her evaluation would be 
reduced if additional evidence was not received within 60 
days.

In May 1998, the RO received a hearing request from the 
veteran.  Subsequently, the RO received voluminous additional 
medical evidence from the veteran.  Several of these medical 
records contain references to the veteran's Hodgkin's 
disease, and an April 1998 report from Mercy Health Services 
in Janesville, Wisconsin indicates current right upper 
quadrant pain.  None of these records, however, reflects a 
relapse of Hodgkin's disease.

During her January 1999 RO hearing, the veteran asserted that 
she continued to suffer from chest pain, shortness of breath, 
sharp right-sided pain with yawning, generalized fatigue-type 
weakness, and right-sided numbness.  

The veteran underwent a further VA lymphatic disorders 
examination in February 1999, during which she reported 
continued breathing difficulty and intermittent chest pain.  
Blood work was performed, and a computed tomography (CT) scan 
from November 1998 revealed a persistent mediastinal mass 
that was "a little smaller" than that from a prior CT scan 
in 1997.  The assessment was nodular sclerosing Hodgkin's 
disease, in clinical remission.  While the veteran was 
described as being in risk of a relapse, she also had a 70 to 
80 percent chance of being cured of the disease as a result 
of chemotherapy and radiation.  The examiner noted that she 
could not be declared cured until five years had passed 
without evidence of disease.  Also, the examiner noted lung 
damage by CT findings, most likely from radiation therapy.

In a March 1999 Hearing Officer's Decision, the RO 
effectuated a reduction in the veteran's evaluation for 
Hodgkin's disease from 100 percent to 30 percent, effective 
from June 1, 1999.  In this decision, the RO cited both of 
the VA examinations noted above.  The 30 percent evaluation 
was noted to represent chronic obstructive pulmonary disease 
(COPD) under 38 C.F.R. § 4.97, Diagnostic Code 6604.

In reviewing the facts of this case, the Board notes that the 
provisions of 38 C.F.R. § 3.344(a) and (b) are inapplicable 
because the veteran's prior 100 percent disability evaluation 
had been in effect for less than five years at the time of 
the reduction. 

The Board is also satisfied that there were no procedural 
shortcomings in the RO's reduction of the veteran's 
evaluation.  Following the proposed March 1998 rating 
reduction, the RO notified the veteran of the proposed 
reduction during the same month, informed her of her right to 
submit evidence and appear for a personal hearing, and 
allowed her a period of 60 days required under 38 C.F.R. 
§ 3.105(e) before proceeding with the reduction in March 
1999.  As indicated above, further medical evidence was 
submitted, and the veteran did report for a hearing in 
January 1999.

The next question for the Board is whether the evidence of 
record as of June 1, 1999 provided a basis for the rating 
reduction.  At the time of this decision, the veteran's 
Hodgkin's disease was evaluated under 38 C.F.R. § 4.117, 
Diagnostic Code 7709.  Under this section, a 100 percent 
evaluation is assigned for Hodgkin's  disease when the 
disease is active or during a treatment phase.  The 100 
percent evaluation shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy, or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based on examination results is subject to 
38 C.F.R. § 3.105(e).  If there has been no local recurrence 
or metastasis, the evaluation is to be based on residuals.

In this case, the RO has also considered the criteria of 
Diagnostic Code 6604, assigned in cases of COPD.  Under this 
section, a 30 percent evaluation is assigned for FEV-1 of 56 
to 70 percent of predicted value, FEV-1/FVC of 56 to 70 
percent, or DLCO(SB) of 56 to 65 percent of predicted value.  
A 60 percent evaluation is warranted in cases of FEV-1 of 40 
to 55 percent of predicted value, FEV-1/FVC of 40 to 55 
percent, DLCO(SB) of 40 to 55 percent of predicted value, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

In comparing the medical evidence upon which the 100 percent 
evaluation was initially predicated with the evidence upon 
which the reduction to a 30 percent evaluation was based, the 
Board finds that overall improvement in the veteran's 
disorder was shown at the time of the proposed reduction.  
The initial 100 percent rating was based on a recent, in-
service history of chemotherapy in service, and no VA 
examination was conducted prior to the June 1997 rating 
decision.  By contrast, two examinations, from February 1998 
and February 1999, were conducted in conjunction with the 
current appeal, and both showed the veteran's Hodgkin's 
disease to be in continued remission.  Moreover, as the 
veteran's most severe February 1998 pulmonary testing finding 
was DLCO(SB) of 68 percent of predicted value, there is no 
basis for an evaluation in excess of 30 percent for COPD 
under Diagnostic Code 6604. 

The Board also finds that the VA examinations from 1998 and 
1999 VA examination were adequate for rating purposes.  The 
reports of these examinations reflect that the examiners 
conducted comprehensive examinations, with full attention to 
the question of whether the veteran's disease was in 
remission.  Both pulmonary function testing and a CT scan 
were performed.  Moreover, the additional medical evidence 
received following the reduction proposal is essentially 
consistent with the examination findings, in terms of showing 
continued respiratory symptomatology but no remission of the 
underlying disease.  Furthermore, the veteran's lay testimony 
lacks probative value in terms of establishing clinical 
findings necessary to determining the appropriateness of an 
assigned schedular evaluation, given that she lacks medical 
credentials and training.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Additionally, the Board observes that the veteran's 
subsequent VA lymphatic disorders examinations, from June 
2000 and July 2003, have confirmed that her Hodgkin's disease 
continues to be in remission, with no recurrences.  Neither 
these examination reports nor any other contemporaneous 
evidence suggest that a restoration of the prior 100 percent 
evaluation would be appropriate.

Overall, the Board has considered the evidence of record and 
finds that the reduction in the veteran's disability 
evaluation for Hodgkin's disease from 100 percent to 30 
percent was proper in view of the criteria of 38 C.F.R. 
§ 3.105(e) and the medical evidence of record.  As such, the 
preponderance of the evidence is against the veteran's claim 
concerning the propriety of this reduction.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55; 38 U.S.C.A. § 5107(b).

Finally, the veteran has submitted no evidence showing that 
her Hodgkin's disease has markedly interfered with employment 
beyond the June 1, 1999 reduction date, and there is also no 
indication that this disorder necessitated frequent periods 
of hospitalization during this period.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. at 
338-39; Floyd v. Brown, 9 Vet. App. at 94-95; Shipwash v. 
Brown, 8 Vet. App. at 227.


ORDER

The rating reduction for Hodgkin's disease from 100 percent 
to 30 percent disabling was proper, and the appeal is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



